

Exhibit 10.02
 
CHANGE IN CONTROL
 
AGREEMENT
 
AGREEMENT made and entered into as of this 11th day of November, 2011 by and
between MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the
“Corporation”), and Christopher Davanzo having an address at c/o MSC Industrial
Direct Co., Inc., 75 Maxess Road, Melville, New York  11747 (the “Associate”).
 
WITNESSETH:
 
WHEREAS, the Associate has been employed by the Corporation in a senior
Associate capacity and desires to remain in the employ of the Corporation in
such capacity; and
 
WHEREAS, the Corporation desires to induce the Associate to so remain in the
employ of the Corporation.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
FIRST:  Inducement Payments.
 
A.           If, within two (2) years after a Change in Control, the Associate’s
“Circumstances of Employment” (as hereinafter defined) shall have changed, the
Associate may terminate his employment by written notice to the Corporation
given no later than ninety (90) days following such change in the Associate’s
Circumstances of Employment.  In the event of such termination by the Associate
of his employment or if, within two (2) years after a Change in Control, the
Corporation shall terminate the Associate’s employment other than for “Cause”
(as hereinafter defined), the Corporation shall pay to the Associate, subject to
the provisions of paragraph F of this Article FIRST, in cash, the “Special
Severance Payment” (as hereinafter defined) as provided in Section E below.
 
 
 

--------------------------------------------------------------------------------

 

B.           Change in Control shall be deemed to occur upon:
 
(a)           a change in ownership of the Corporation, which shall occur on the
date that any one person, or more than one person acting as a “Group” (as
defined under Section 409A of the Code (as defined hereunder)), other than
Mitchell Jacobson or Marjorie Gershwind or a member of the Jacobson or Gershwind
families or any trust established principally for members of the Jacobson or
Gershwind families or an executor, administrator or personal representative of
an estate of a member of the Jacobson or Gershwind families and/or their
respective affiliates, acquires ownership of stock of the Corporation that,
together with stock held by such person or Group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation; provided, however, that, if any one person or more than one person
acting as a Group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Corporation;
 
(b)           a change in the effective control of the Corporation, which shall
occur on the date that (1) any one person, or more than one person acting as a
Group, other than Mitchell Jacobson or Marjorie Gershwind or a member of the
Jacobson or Gershwind families or any trust established principally for members
of the Jacobson or Gershwind families or an executor, administrator or personal
representative of an estate of a member of the Jacobson or Gershwind families
and/or their respective affiliates, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Corporation possessing 50% or more of the
total voting power of the stock of the Corporation; or (2) a majority of the
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; provided, however, that,
if one person, or more than one person acting as a Group, is considered to
effectively control the Corporation, the acquisition of additional control of
the Corporation by the same person or persons is not considered a change in the
effective control of the Corporation; or
 
 
2

--------------------------------------------------------------------------------

 

(c)           a change in the ownership of a substantial portion of the
Corporation’s assets, which shall occur on the date that any one person, or more
than one person acting as a Group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Corporation that have a total Gross Fair Market Value
(as defined hereunder) equal to or more than 80% of the total Gross Fair Market
Value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions; provided, however, that, a transfer of assets by
the Corporation is not treated as a change in the ownership of such assets if
the assets are transferred to (1) a shareholder of the Corporation (immediately
before the asset transfer) in exchange for or with respect to its stock; (2) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Corporation; (3) a person, or more than one
person acting as a Group, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Corporation; or
(4) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in Article FIRST B(c)(3).
 
 
3

--------------------------------------------------------------------------------

 

For purposes of this Article FIRST B, “Gross Fair Market Value” means the value
of the assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  For
purposes of this Article FIRST B, stock ownership is determined under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).
 
C.           The Associate’s “Circumstances of Employment” shall have changed if
there shall have occurred any of the following events: (a) a material reduction
or change in the Associate’s employment duties or reporting responsibilities;
(b) a reduction in the annual base salary made available by the Corporation to
the Associate from the annual base salary in effect immediately prior to a
Change in Control; or (c) a material diminution in the Associate’s status,
working conditions or other economic benefits from those in effect immediately
prior to a Change in Control.
 
D.           “Cause” shall mean (i) the commission by the Associate of any act
or omission that would constitute a felony or any crime of moral turpitude under
Federal law or the law of the state or foreign law in which such action
occurred, (ii) dishonesty, disloyalty, fraud, embezzlement, theft, disclosure of
trade secrets or confidential information or other acts or omissions that result
in a breach of fiduciary or other material duty to the Corporation and/or a
subsidiary; or (iii) continued reporting to work or working under the influence
of alcohol, an illegal drug, an intoxicant or a controlled substance which
renders the Associate incapable of performing his or her material duties to the
satisfaction of the Corporation and/or its subsidiaries.
 
 
4

--------------------------------------------------------------------------------

 

E.           The “Special Severance Payment” shall mean: (X) payment equal to
the sum of (i) the product of one and one-half (1.5) and the annual base salary
in effect immediately prior to a change in the Associate’s Circumstances of
Employment or the termination other than for Cause of the Associate’s employment
by the Corporation, as the case may be, and (ii) the product of one and one half
(1.5) and the targeted bonus for the Associate in effect immediately prior to a
change in Associate Circumstances of Employment or termination other than for
Cause, as the case may be, such payment to be made in equal installments in
accordance with the Corporation’s regular payroll policies (but not less
frequently than biweekly) for a period of eighteen months, with the first such
installment being made on the fifth (5th) business day following the six-month
anniversary of Associate’s termination of employment; (Y) payment of a pro rata
portion of the Associate’s targeted bonus in effect immediately prior to the
date such change in Associate’s Circumstances of Employment or termination of
employment other than for Cause occurs (the “In Year Bonus”), calculated as the
product of (a) the In Year Bonus multiplied by (b) a fraction the numerator of
which is the number of whole months elapsed in the fiscal year up to the date
such change in Associate’s Circumstances of Employment or termination occurs,
and the denominator of which is twelve (12), such payment to be made on the
fifth (5th) business day following the six (6) months’ anniversary of
termination of employment; and (Z) for the two (2) year period or the remaining
term of the automobile lease at issue, whichever is less following Associate’s
date of termination of employment (other than termination for Cause), the
Corporation shall, at Associate’s option, (a) pay Associate a monthly automobile
allowance in amounts equal to those in effect immediately prior to such
termination, if applicable, or (b) continue to make the monthly lease payments
under the automobile lease in effect for the benefit of Associate immediately
prior to such termination, provided that if any payment (or portion thereof)
otherwise due under this clause (Z) during the first six (6) months following
the Associate’s termination of employment is not exempt from the application of
section 409A of the Code under applicable Treasury regulations, the amount
subject to section 409A that would otherwise be paid during such first six
months shall be held (without adjustment for earnings and losses) and paid on
the fifth (5th) business day following the six-month anniversary of such
termination date.  For the avoidance of doubt, it is understood that "targeted
bonus" for purposes of this Agreement shall mean the target annual incentive
cash bonus then in effect and approved under the Corporation's annual incentive
bonus plan without regard to awards or targets approved in order to comply with
Section 162(m) of the Code, provided further that if a "targeted bonus" is not
in effect immediately prior to the date of such change in Associate's
Circumstances of Employment or termination of employment other than for Cause,
the "targeted bonus" shall be the target annual incentive cash bonus most
recently in effect.
 
 
5

--------------------------------------------------------------------------------

 

F.           As a condition to receiving the Special Severance Payment, no later
than sixty (60) days following the Associate’s termination of employment (x)
Associate shall have executed a Confidentiality, Non-Solicitation and
Non-Competition Agreement in a form reasonably satisfactory to the Corporation
and in substantially the same form as previously executed and (y) shall execute
and return the General Release in the form attached as Exhibit A hereto, and
Associate shall at all times be in compliance with such Agreement and Release.
 
G.           For purposes of this Agreement, “affiliate” shall have the meaning
ascribed thereto under the Securities Act of 1933.
 
H.           For purposes of this Agreement, “termination of employment” means
cessation of full or part time employment with the Corporation and any of its
subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 

SECOND:  Tax Indemnification.
 
A.           In the event that, as a result of any of the payments or other
consideration provided for or contemplated by Article FIRST of this Agreement or
otherwise, a tax (an “Excise Tax”) shall be imposed upon the Associate or
threatened to be imposed upon the Associate by virtue of the application of
Section 4999(a) of the Code, as now in effect or as the same may at any time or
from time to time be amended, or the application of any similar provisions of
state or local tax law, the Corporation shall indemnify and hold the Associate
harmless from and against all such taxes (including additions to tax, penalties
and interest and additional Excise Taxes, whether applicable to payments
pursuant to the provisions of this Agreement or otherwise) incurred by, or
imposed upon, the Associate and all expenses arising therefrom.
 
B.           Each indemnity payment to be made by the Corporation pursuant to
Part A of this Article SECOND shall be increased by the amount of all Federal,
state and local tax liabilities (including additions to tax, payroll taxes,
penalties and interest and Excise Tax) incurred by, or imposed upon, the
Associate so that the effect of receiving all such indemnity payments will be
that the Associate shall be held harmless on an after-tax basis from the amount
of all Excise Taxes imposed upon payments made to the Associate by the
Corporation pursuant to this Agreement, it being the intent of the parties that
the Associate shall not incur any out-of-pocket costs or expenses of any kind or
nature on account of the Excise Tax and the receipt of the indemnity payments to
be made by the Corporation pursuant hereto.
 
 
7

--------------------------------------------------------------------------------

 

C.           Each indemnity payment to be made to the Associate pursuant to this
Article SECOND shall be payable within fifteen (15) business days of delivery of
a written request (a “Request”) for such payment to the Corporation (which
request may be made prior to the time the Associate is required to file a tax
return showing a liability for an Excise Tax or other tax) but, in any event,
such Request shall be made at least 15 days prior to (i) the end of the
Associate’s taxable year following the Associate’s taxable year in which an
Excise Tax is remitted to a taxing authority, or (ii) in the event that no
Excise Tax is remitted, the end of the Associate’s taxable year following the
Associate’s taxable year in which an audit is completed or there is a final and
non-appealable settlement or other resolution of the litigation.  A Request
shall set forth the amount of the indemnity payment due to the Associate and the
manner in which such amount was calculated, and the Associate shall thereafter
submit such other evidence of the indemnity to which the Associate is entitled
as the Corporation shall reasonably request.  All such information shall, if the
Corporation shall request, be set forth in a statement signed by a nationally
recognized accounting firm or a partner thereof and the Corporation shall pay
all fees and expenses of such accounting firm incurred in the preparation
thereof.
 
D.           The Associate agrees to notify the Corporation (a) within fifteen
(15) business days of being informed by a representative of the Internal Revenue
Service (the “Service”) or any state or local taxing authority that the Service
or such authority intends to assert that an Excise Tax is or may be payable, (b)
within fifteen (15) business days of the Associate’s receipt of a revenue
agent’s report (or similar document) notifying the Associate that an Excise Tax
may be imposed and (c) within fifteen (15) business days of the Associate’s
receipt of a Notice of Deficiency under Section 6212 of the Code or similar
provision under state or local law which is based in whole or in part upon an
Excise Tax and/or a payment made to the Associate pursuant to this Article
SECOND.
 
 
8

--------------------------------------------------------------------------------

 

E.           After receiving any of the aforementioned notices, and subject to
the Associate’s right to control any and all administrative and judicial
proceedings with respect to, or arising out of, the examination or the
Associate’s tax returns, except as such proceedings relate to an Excise Tax, the
Corporation shall have the right (a) to examine all records, files and other
information and documentation in the Associate’s possession or under the
Associate’s control, (b) to be present and to participate, to the extent
desired, in all administrative and judicial proceedings with respect to an
Excise Tax, including the right to appear and act for the Associate at such
proceedings in resisting any contentions made by the Service or a state or local
taxing authority with respect to an Excise Tax and to file any and all written
responses in connection therewith, (c) to forego any and all administrative
appeals, proceedings, hearings and conferences with the Service or a state or
local taxing authority with respect to an Excise Tax on the Associate’s behalf,
and (d) to pay any tax increase on the Associate’s behalf and to control all
administrative and judicial proceedings with respect to a claim for refund from
the Service or state or local taxing authority with respect to such tax
increase, provided that all such payments shall be paid (i) by the end of the
Associate’s taxable year following the Associate’s taxable year in which such
tax increase is remitted to a taxing authority, or (ii) in the event that no
such tax increase is remitted, by the end of the Associate’s taxable year
following the Associate’s taxable year in which an audit is completed or there
is a final and non-appealable settlement or other resolution of the litigation.
 
F.           The Corporation shall be solely responsible for all reasonable
legal and accounting or other expenses (whether of the Associate’s
representative or the representative of the Corporation) incurred in connection
with any such administrative or judicial proceedings insofar as they relate to
an Excise Tax or other tax increases resulting therefrom and the Associate
agrees to execute and file, or cause to be executed and filed, such instruments
and documents, including, without limitation, waivers, consents and Powers of
Attorneys, as the Corporation shall reasonably deem necessary or desirable in
order to enable it to exercise the rights granted to it pursuant to part E of
this Article SECOND, provided that all such payments shall be paid (i) by the
end of the Associate’s taxable year following the Associate’s taxable year in
which such tax increase is remitted to a taxing authority, or (ii) in the event
that no such tax increase is remitted, by the end of the Associate’s taxable
year following the Associate’s taxable year in which an audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation.
 
 
9

--------------------------------------------------------------------------------

 

G.           The liability of the Corporation shall not be affected by the
Associate’s failure to give any notice provided for in this Article SECOND
unless such failure materially prejudices the Corporation’s ability to
effectively resist any contentions made by the Service or a state or local
taxing authority.  The Associate may not compromise or settle a claim which he
is indemnified against hereunder without the consent of the Corporation, unless
the Associate can establish by a preponderance of the evidence that the decision
of the Corporation was not made in the good faith belief that a materially more
favorable result could be obtained by continuing to defend against the claim (or
prosecute a claim for refund).
 
THIRD:  Continued Medical Coverage.  If Associate’s employment is terminated in
either of the circumstances described in Article FIRST, Part A hereof, in the
event Associate timely elects under the provisions of COBRA to continue his
group health plan coverage that was in effect prior to the date of the
termination of Associate’s employment with the Corporation, Associate will be
entitled to continuation of such coverage, at the Corporation’s expense, for a
period of eighteen (18) months from the date of termination, provided that
Associate continues to be eligible for COBRA coverage.
 
FOURTH:  Outplacement.  If Associate’s employment is terminated in either of the
circumstances described in Article FIRST, Part A hereof, Associate shall be
eligible for outplacement services, at the Corporation’s expense and with a
service selected by the Corporation in its reasonable discretion, for up to six
(6) months from the date of the termination of Associate’s employment with the
Corporation.
 
 
10

--------------------------------------------------------------------------------

 

FIFTH:  At Will Employment.  Nothing in this Agreement shall confer upon the
Associate the right to remain in the employ of the Corporation, it being
understood and agreed that (a) the Associate is an employee at will and serves
at the pleasure of the Corporation at such compensation as the Corporation shall
determine from time to time and (b) the Corporation shall have the right to
terminate the Associate’s employment at any time, with or without Cause.  In the
event of any such termination prior to the occurrence of a Change in Control, no
amount shall be payable by the Corporation to the Associate pursuant to Article
FIRST hereof.
 
SIXTH:  Costs of Enforcement.  In the event that the Associate incurs any costs
or expenses, including attorneys’ fees, in the enforcement of his rights under
this Agreement then, unless the Corporation is wholly successful in defending
against the enforcement of such rights, the Corporation shall pay to the
Associate all such costs and expenses sixty (60) days following a final
decision.
 
SEVENTH:  Term.  The initial term of this Agreement shall be for three (3) years
from the date hereof, and this Agreement shall automatically renew for
successive three (3) year terms unless terminated by the Corporation, in its
sole discretion, by delivering to Associate written notice thereof provided to
Associate at least 18 months prior to the end of the initial term or such
successive terms, as applicable.
 
EIGHTH:  Notices.  All notices hereunder shall be in writing and shall be sent
by registered or certified mail, return receipt requested, and if intended for
the Corporation shall be addressed to it, attention of its President, 75 Maxess
Road, Melville, New York 11747 or at such other address of which the Corporation
shall have given notice to the Associate in the manner herein provided; and if
intended for the Associate, shall be mailed to him at the address of the
Associate first set forth above or at such other address of which the Associate
shall have given notice to the Corporation in the manner herein provided.
 
 
11

--------------------------------------------------------------------------------

 

NINTH:  Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the matters referred to herein, and no
waiver of or modification to the terms hereof shall be valid unless in writing
signed by the party to be charged and only to the extent therein set forth.  All
prior and contemporaneous agreements and understandings with respect to the
subject matter of this Agreement are hereby terminated and superseded by this
Agreement.
 
TENTH:  Withholding.  The Corporation shall be entitled to withhold from amounts
payable to the Associate hereunder such amounts as may be required by applicable
law.
 
ELEVENTH:  Binding Nature.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, and their respective heirs, administrators,
executors, personal representatives, successors and assigns.
 
TWELFTH:  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.  Notwithstanding
the foregoing, it is the intent of the parties hereto that the Agreement, as
amended herewith, conform in form and operation with the requirements of Section
409A of the Code (and Regulations thereunder) to the extent subject to Section
409A (and Regulations thereunder), and that the Agreement as amended herewith be
interpreted to the extent possible to so conform.
 
[signature page to follow]
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
MSC INDUSTRIAL DIRECT CO., INC.
       
By:
/s/ David Sandler
   
Name: David Sandler
   
Title:   President
         
/s/ Christopher Davanzo
   
Christopher Davanzo

 
 
13

--------------------------------------------------------------------------------

 

Exhibit 10.02


Exhibit A
 
RELEASE
 
WHEREAS, Christopher Davanzo (the “Associate”) was a party to a Change in
Control Agreement dated as of _________, 2011 (the “Agreement”) by and between
the Associate and MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the
“Corporation”), and the employment of the Associate with the Corporation has
been terminated; and
 
WHEREAS, it is a condition to the Corporation’s obligations to make the
severance payments and benefits available to the Associate pursuant to the
Agreement that the Associate execute and deliver this Release to the
Corporation.
 
NOW, THEREFORE, in consideration of the receipt by the Associate of the benefits
under the Agreement, which constitute a material inducement to enter into this
Release, the Associate intending to be legally bound hereby agrees as follows:
 
Subject to the next succeeding paragraph, effective upon the expiration of the
7-day revocation period following execution hereof as provided below, the
Associate irrevocably and unconditionally releases the Corporation and its
owners, stockholders, predecessors, successors, assigns, affiliates, control
persons, agents, directors, officers, employees, representatives, divisions and
subdivisions (collectively, the “Related Persons”) from any and all causes of
action, charges, complaints, liabilities, obligations, promises, agreements,
controversies and claims (a) arising out of the Associate’s employment with the
Corporation and the conclusion thereof, including, without limitation, any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically that
prohibit discrimination based upon age, race, religion, sex, national origin,
disability, sexual orientation or any other unlawful bases, including, without
limitation, as amended, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the Civil
Rights Acts of 1866 and 1871, the Americans With Disabilities Act of 1990, the
New York City and State Human Rights Laws, and any applicable rules and
regulations promulgated pursuant to or concerning any of the foregoing statutes;
(b) for tort, tortious or harassing conduct, infliction of emotional distress,
interference with contract, fraud, libel or slander; and (c) for breach of
contract or for damages, including, without limitation, punitive or compensatory
damages or for attorneys’ fees, expenses, costs, salary, severance pay,
vacation, injunctive or equitable relief, whether, known or unknown, suspected
or unsuspected, foreseen or unforeseen, matured or unmatured, which, from the
beginning of the world up to and including the date hereof, exists, have
existed, or may arise, which the Associate, or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold against the Corporation and/or any Related
Person.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything contained herein to the contrary, the Associate is not
releasing the Corporation from any of the Corporation’s obligations (a) under
the Agreement, (b) to provide the Associate with insurance coverage defense
and/or indemnification as an officer or director of the Corporation to the
extent generally made available at the date of termination to the Corporation’s
officers and directors in respect of facts and circumstances existing or arising
on or prior to the date hereof, or (c) in respect of the Associate’s rights
under the Corporation’s Associate Stock Purchase Plan, 1995 Stock Option Plan,
1998 Stock Option Plan, 2001 Stock Option Plan, 1995 Restricted Stock Plan or
the 2005 Omnibus Incentive Plan, as applicable.
 
The Corporation has advised the Associate in writing to consult with an attorney
of his choosing prior to the signing of this Release and the Associate hereby
represents to the Corporation that he has in fact consulted with such an
attorney prior to the execution of this Release.  The Associate acknowledges
that he has had at least twenty-one days to consider the waiver of his rights
under the ADEA.  Upon execution of this Release, the Associate shall have seven
additional days from such date of execution to revoke his consent to the waiver
of his rights under the ADEA.  If no such revocation occurs, the Associate’s
waiver of rights under the ADEA shall become effective seven days from the date
the Associate executes this Release.
 
IN WITNESS WHEREOF, the undersigned has executed this Release on the ____ day of
__________, 20__.



     
CHRISTOPHER DAVANZO

 
 
2

--------------------------------------------------------------------------------

 
 